DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
Applicant’s election without traverse of Group III and compound 2, drawn to claims 
32- 34, 36, 39 and 41 reads on the elected species on May 13, 2021 is acknowledged.  
Claims 1-5, 9, 13-14, 16, 19-21, 24-27 and 40 are withdrawn from prosecution at this time for being drawn to a non-elected group. 
Compound 2 was searched and not found and is considered allowable subject matter. The Search was continued and compound 3 was searched and the findings are included below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 36, 39 and 41 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by the article “Electron Self-Exchange Kinetics for a Water-Soluble Ferrocenium/Ferrocene .
Regarding claims 32, 36, 39 and 41, Nielson discloses a TMAFc2+/+ self-exchange studies in water (page 1402, column 1, paragraph 1). (CLAIM 32)  X3 is CH2, Y3 is [((CH3)3]N+, X4 is H and Y4 is absent. (CLAIM 33, 34, 36 and 39). Nielson discloses TMAFc2+/+ .   Figure 1 below shows compound 3 of CLAIM 41.

    PNG
    media_image1.png
    232
    348
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIARA TRANT/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722